Title: To James Madison from Alexander J. Dallas, 22 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        22d. May 1815
                    
                    I have received the inclosed letters from Genl. Jackson and General Gaines. The former does not appear to have received any of our letters; and the latter has only received the letter, inviting him to Washington, or his answers have miscarried.
                    There is a remarkable coincidence between Genl. Gaine’s, reccommendatory list, and the selections made here; and Lieut. Spotts, who is strongly reccommended by Genl. Jackson, and for whom I ask a brevet, says that the Army Register will give the highest satisfaction to the South. As the National Intelligencer of today contains the whole of the military budget, we shall soon ascertain the feelings of the Officers, and the Printers, upon the occasion.
                    I send a letter from Genl. Dearborn, inclosing Col. Starke’s official report of the surrender of Castine. When you return this communication, I will send a copy of it to the Department of State, that Mr. Monroe may be able to meet Mr. Baker’s claim with a knowledge of the facts. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                